Fowler, J.
(dissenting). With the view of the court that there was not substantial compliance with the contract I agree. In this situation the defendant was called upon to reject the roof or accept it. While in the first instance he expressed dissatisfaction with the work, and informed the plaintiffs that he would not pay for it unless the plaintiffs would supply a roof that complied with the contract, he did not persist in that attitude. He did not demand that the plaintiffs remove the roof, nor did he remove it himself. The “roof” consisted of layers of asphalt felt applied to the roof boards of the building. All that was necessary to do to- reject the “roof” was to tear off the layers of felt. The defendant did not do this, but left the roof on, and used it and was using it *499at the time of the trial. The roof was put on in October, 1934. The defendant’s answer was filed in July, 1935. The counterclaim discloses no purpose to remove the roof, but on the contrary discloses a purpose to allow it to remain, and invokes recovery of damages for the injury to the underlying timbers to be caused in the future by the leaking of water through it. These facts to my mind show an acceptance of the roof as matter of law and impose on the defendant the obligation to pay- — not the reasonable worth of the materials used by the plaintiffs in laying the roof — but the reasonable value of the roof to the defendant. The roof having been accepted, the plaintiffs are entitled to recover in quantum valebat. Manitowoc Steam Boiler Works v. Manitowoc Glue Co. 120 Wis. 1, 97 N. W. 515.
The rule of Manthey v. Stock, 133 Wis. 107, 113 N. W. 443, referred to in the opinion of the court as ruling the case, does not apply. This is not a case of working materials into a building in such form that they cannot be removed without injury to it, which excuses the owner from removing them and returning them to the contractor, but a case where removal can be made without any injury to the building whatsoever. The opinion of the court states that: “To- recover on quantum meruit or quantum valebat on a theory of unjust enrichment, in the absence of substantial performance, acceptance of the work for which recovery is sought must be something besides keeping and using where there is no' opportunity to return what has been received.” This is correct. But here there was opportunity to return what was received, by tearing off the roof and tendering it to the plaintiffs if they refused to remove it themselves. Because there was such opportunity the defendant as matter of law has accepted the roof and should allow quantum valebat therefor. He has the right to’ offset against this whatever damage he sustained through leakage that he could not avoid through timely repairs to the roof that should reasonably have been made by *500him in mitigation of damages. It is quite true that the evidence before the court does not show what amount the plaintiffs should recover in quantum valebat, but as the evidence and the defendant’s pleading show that the roof has been accepted by the defendant, the plaintiffs by reason of that acceptance have a right of recovery, and in my opinion amendment of the complaint should have been directed by this court and a new trial ordered.
Even upon the theory of nonacceptance of the roof upon which the opinion oí the court goes, the order of the court for dismissal of the complaint and entry of judgment for $75 on defendant’s counterclaim is erroneous, as it fails to allow the defendant the measure oí damages to which he is entitled. If the plaintiffs may not recover on their complaint by reason of their breach of the contract so that the complaint should be dismissed, the defendant should then have recovery on his counterclaim for the damage he has suffered. That damage includes not only the $75 found by the jury that the defendant sustained through leakage, assuming the leakage occurred before a new roof might reasonably have been procured, but it also includes the difference between the amount of the cost of removing the roof put on by plaintiffs and the cost oí a new roof to comply with the contract, if that amount exceeds the price fixed by the contract. I am of opinion that on the theory of the court that the defendant rejected the roof a new trial on his counterclaim should be ordered.